Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s arguments, see amendment, filed March 29, 2022, with respect to objection of claims 1-7 have been fully considered and are accepted.  The objection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-20 are now pending in the application.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Abiprojo et al. (U.S. PAP 2015/0362207, hereon Abiprojo) discloses a monitoring system for monitoring a heating, ventilation, and air conditioning (HVAC) system of a building includes a monitoring server. The monitoring server is configured to receive an aggregate control line current value from a monitoring device. The aggregate control line current value represents a total current flowing through control lines used by a thermostat to command the HVAC system. The monitoring server is configured to determine a commanded operating mode of the HVAC system in response to the aggregate control line current value. Operating modes of the HVAC system include at least one of an idle mode and an ON mode. The monitoring server is configured to analyze a system condition of the HVAC system based on the determined commanded operating mode (see Abiprojo, Abstract).
In reference to claims 1, 8, 11, and 18: The instant application is also directed to a “remote performance monitoring system for ventilation system (such as HVAC), however, unlike Abiprojo, the instant application uses two sensor system that collects data from “return grill for measuring a return temperature and a return humidity of air going into a return of the ventilation (HVAC) system for heating, cooling or a combination of thereof” and from “a second sensor data from a second sensor placed on a supply air grill for measuring a supply temperature and a supply humidity of air coming out of the ventilation (HVAC) system” and then to determine the “on-off duty cycle”, it uses “on-time period” period and “off-time period” events, and “using supervised machine learning with event models built from previously measured datasets of sensor data with two or more datasets of the first sensor data, the second sensor data and the on-off duty cycle to predict that a component of the ventilation system is faulty,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on their respective base claims and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857